DETAILED ACTION

This non-final office action is in response to claim 41 filed August 04, 2022 for examination. Claim 41 is being examined and pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment

Preliminary amendment to the specification and claims, filed August 04, 2022 has been acknowledged. 
Information Disclosure Statement

The information disclosure statement filed August 04, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on August 04, 2022 have been accepted.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 41 is rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-20 of US Patent 11,444,770 B2 and US Patent # 10,742,414 B1. 
The subject matter claimed in the instant application is fully disclosed in the referenced issued US Patent and would be covered by any patent granted on this application (Since all the claims recited similar limitations, examiner only shows independent claim 41 of instant application and claims 1 of US patent 11,444,770 B2 and 10,742,414 B1 as example in the claim comparison table):
Instant Application
US Patent # 11,444,770 B2
US Patent # 10,742,414 B1 

41. A method for controlling data access performed by a client application comprising instructions for execution on a client device, the client device having a secure memory block storing personal user data, the method comprising: 











receiving a user token from a contactless card; transmitting, to a server, the user token and a request for a data access key; receiving, from the server, the data access key; storing personal user data in the secure memory block; encrypting the secure memory block using the data storage key; and permitting a second application on the client device to access the personal user data.
1. A data access control system, comprising: a contactless card comprising a communications interface, a processor, and a memory, the memory storing a user token, wherein the user token comprises a user key; and a client application comprising instructions for execution on a client device, the client application configured to: in response to a tap action between the contactless card and the client device, 





receive the user token from the contactless card, and transmit the user token and a request for a data storage key; receive, in response to the request, the data storage key, wherein the data storage key is generated from the user key; create a secure memory block in a memory of the client device; store personal user data in the secure memory block; encrypt the secure memory block using the data storage key; and permit a second application on the client device to access the personal user data.
1. A data access control system, comprising: a server configured for data communication with a client device associated with a user; 
a contactless card associated with the user, the contactless card comprising a communications interface, a processor, and a memory, the memory storing an applet and a user token, wherein the user token comprises a user key; a client application comprising instructions for execution on the client device, the client application configured to: 
in response to a tap action between the contactless card and the client device, receive the user token from the contactless card, and transmit to the server the user token and a request for a data storage key; receive from the server the data storage key, wherein the data storage key is generated from the user key; create a secure memory block in a memory of the client device; and encrypt the secure memory block using the data storage key; and a processor in data communication with the server, the processor configured to: receive from the client device the user token and the request for the data storage key; identify the user based on the user token; verify that the user is authorized to create the secure memory block in the client device; and transmit to the client device the data storage key.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 41 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,862,220 to Perlman et al. (“Perlman”) in view of US 2018/0302443 A1 to Weiss et al. (“Weiss”), and US 2015/0188896 A to Slick et al. (“Slick”).
Regarding claim 21, Perlman taught a a method for controlling data access performed by a client application comprising instructions for execution on a client device, the client device having a secure memory block storing personal user data, the method comprising:
receiving a user token, transmitting, to the server, the user token and a request for a data access key; receiving, from the server, the data access key (Col. 10, lines 41-60. In processing block 1510, private server 820 receives a request from WebTV server 620 for the encryption key (i.e. data access key) associated with a particular client identified by a client box number and a client network address. Private server 820 first verifies that the requester is in fact the WebTV server 620 using a predefined passcode (i.e. user token) associated with the WebTV server 620. The encryption key generation logic 912 of private server 820 then uses the client box number and client network address provided by the WebTV server 620 to obtain the encryption key for the identified client (processing block 1514). This client encryption key is retrieved from storage area 912 by private server 820 and transferred to WebTV server 620 in a secure message in processing block 1518.)
Perlman did not but the analogous art Weiss disclosed storing personal data in the secure memory block; and encrypt the secure memory block using the data storage key, and permitting a second application on the client device to access the personal user data (Para 0043, Personal data is stored in a protected encrypted storage. Para. 0049. Permitting second application to data storage. Para. 0083).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Perlman by including the idea of storing personal data in the secure memory block; and encrypt the secure memory block using the data storage key, and permitting a second application on the client device to access the personal user data taught by Weiss so that a computer data processing can operate securely in two or more data security domains (Weiss, para. 0019).
Perlman-Weiss combination taught the claimed invention but the combination didn’t teach a contactless card. However, the analogous art Slick taught receiving a user token from a contactless card (Para. 0016. The user may input the user-ID information by holding a contactless smart card over a card reader)
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the Perlman-Weiss combination by including the idea of receiving a user token from a contactless card as taught by Slick in order to receive secured information from a contactless card (Slick, Para. 0014-0015).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438